[Cite as Stephenson v. Ohio State Univ., 2011-Ohio-4777.]



                                      Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




WILLIAM E. STEPHENSON

       Plaintiff

       v.

OHIO STATE UNIVERSITY

       Defendant

        Case No. 2010-12133-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION

        {¶1}    Plaintiff filed an initial and an amended complaint listing the following
causes of action: invasion of-intrusion of solitude, public disclosure of private facts, false
light, and appropriation. Plaintiff is seeking damages in the amount of $2,500.00 for
“mental suffering, shame, humiliation to ordinary sensibilities, hate, thievery, hacking of
plaintiff’s personal electronic devices, coded emails, storage units, rejection of
employment, distress, invasion of rights to be protected by privacy laws.”                Plaintiff
seemingly asserted in his cryptic complaint that he was subject to “electronic intrusions”
by defendant, The Ohio State University (OSU), via video equipment, listening devices,
and the use of “contrast enhanced imaging” of his body, bones, organs, etc.
        {¶2}    On February 11, 2011, defendant filed an investigation report explaining
plaintiff had filed numerous lawsuits of a similar nature in U.S. District Court, and
arguing that plaintiff’s complaint should be dismissed as frivolous.
        {¶3}    On February 15, 2011, plaintiff filed a response to defendant’s
investigation report stating that the issues raised in the prior federal lawsuits were totally
separate from the matters alleged in this complaint.          Plaintiff claimed defendant’s
method of research violated his privacy and that defendant broke into plaintiff’s storage
unit and placed “RF particles in/on all of his clothing items.”
        {¶4}    On March 8, 2011, the case was transferred to the judicial docket in order
for the court to rule on plaintiff’s motions for a temporary restraining order or a
preliminary injunction. On May 20, 2011, the motions were denied and the case was
transferred to the administrative docket for determination.
        {¶5}    The “wrongful intrusion” type of invasion of privacy, upon which plaintiff
premises his claim, is defined as “the wrongful intrusion into one's private activities in
such a manner as to outrage or cause mental suffering, shame or humiliation to a
person of ordinary sensibilities.”1 Housh v. Peth (1956), 165 Ohio St. 35, 59 O.O. 60,
133 N.E. 2d 340, paragraph two of the syllabus. “The interest protected is primarily a
mental one rather than economic or pecuniary. * * * Actual damage is not necessary.”
LeCrone v. Ohio Bell Telephone Co. (1963), 120 Ohio App. 129, 131, 28 O.O. 2d 374,
201 N.E. 2d 533; see also Restatement (Second) of Torts, § 652H (1977) (A plaintiff
who has established an unlawful invasion of privacy is entitled to recover damages for
“harm to his interest in privacy,” “mental distress” resulting from the invasion, and
“special damage of which the invasion is a legal cause”).
        {¶6}    However, a defendant is subject to liability for this tort “only when he has
intruded into a private place, or has otherwise invaded a private seclusion that the
plaintiff has thrown about his person or affairs.” York v. Gen. Elec. Co. (2001), 144
Ohio App. 3d 191, 194, 759 N.E. 2d 865, quoting Restatement of the Law 2d, Torts
(1977), Section 652(B), comment c. “The ‘intrusion’ tort is not dependent upon publicity
of private matters, but is akin to trespass in that it involves intrusion or prying into the
plaintiff's private affairs. Examples would be wiretapping, watching or photographing a
person through windows of his residence, and the kind of harassing collection practices
involved in Housh v. Peth, supra.” Killilea v. Sears, Roebuck & Co. (1985), 27 Ohio
App.3d 163, 166, 27 OBR 196, 499 N.E. 2d 1291.
        {¶7}    Plaintiff seemingly alleges defendant engaged in electronic surveillance
and perhaps committed some type of imaging of his body parts in some unexplained

        1
          Four types of invasion of privacy are recognized under Ohio law: 1) wrongful intrusion upon the
seclusion of another; 2) public disclosure of one’s private affairs; 3) unwarranted appropriation of one’s
personality; and 4) publicity that places another in a false light. See Housh; Welling v. Weinfeld, 113 Ohio
St.3d 464, 2007-Ohio-2451, syllabus.
fashion. In essence, plaintiff states defendant perpetrated an intrusion into his very
being and attached electronic radio frequency devices to his clothing. Plaintiff has failed
to provide any evidence to substantiate his claims.
          {¶8}   Moreover, plaintiff also fails to state a claim for the “public disclosure of
private facts” type of invasion of privacy. This tort requires, inter alia, a disclosure “of a
public nature,” which means a communication “to the public at large, or to so many
persons that the matter must be regarded as substantially certain to become one of
public knowledge as opposed to ‘publication’ as that term of art is used in connection
with liability for defamation as meaning any communication by the defendant to a third-
party.”     Killilea at 166.   Plaintiff’s allegations do not name any example of public
disclosure by defendant to the public at large or some other form of publication
substantially certain to become public knowledge.
          {¶9}   The Supreme Court of Ohio has recognized the tort of false-light invasion
of privacy and adopted Restatement of the Law 2d, Torts, Section 652E. Welling v.
Weinfeld, 113 Ohio St.3d 464, 2007-Ohio-2451, ¶61.            The court held that “one who
gives publicity to a matter concerning another that places the other before the public in
a false light is subject to liability to the other for invasion of his privacy if (a) the false
light in which the other was placed would be highly offensive to a reasonable person,
and (b) the actor had knowledge of or acted in reckless disregard as to the falsity of the
publicized matter and the false light in which the other would be placed.”
          {¶10} In Welling, the court warned that the “requirements imposed by the
Restatement make a false-light claim difficult to prove.” at ¶51. The court emphasized
that “the statement made must be untrue [and] the information must be “publicized,”
which is different from “published.” at ¶52.
          {¶11} According to the explanation offered by the Restatement of the Law 2d,
Torts, Section 652D, Comment a, “‘[p]ublicity,’ as it is used in this Section, differs from
‘publication,’ as that term is used * * * in connection with liability for defamation.
‘Publication,’ in that sense, is a word of art, which includes any communication by the
defendant to a third person. ‘Publicity,’ on the other hand, means that the matter is
made public, by communicating it to the public at large, or to so many persons that the
matter must be regarded as substantially certain to become one of public knowledge.
The difference is not one of the means of communication, which may be oral, written or
by any other means. It is one of a communication that reaches, or is sure to reach, the
public.”
       {¶12} In addition, the court in Welling explained as follows:
       {¶13} “The rule stated in this Section applies only when the publicity given to the
plaintiff has placed him in a false light before the public, of a kind that would be highly
offensive to a reasonable person. In other words, it applies only when the defendant
knows that the plaintiff, as a reasonable man, would be justified in the eyes of the
community in feeling seriously offended and aggrieved by the publicity. * * * The
plaintiff’s privacy is not invaded when the unimportant false statements are made, even
when they are made deliberately. It is only when there is such a major
misrepresentation of his character, history, activities or beliefs that serious offense may
reasonably be expected to be taken by a reasonable man in his position, that there is a
cause of action for invasion of privacy.’ Restatement of the Law 2d, Torts, Section
652E, Comment c.” Welling at ¶55. (Emphasis added.)
       {¶14} Defendant contends that plaintiff’s allegations are irrational, delusional,
and have no basis in fact. The court finds that plaintiff’s complaint is vague, confusing,
and devoid of any statements which were published by defendant and placed plaintiff in
a false light. Indeed, plaintiff’s complaint fails to offer anything other than plaintiff’s own
cryptic assertions in support of his allegations against defendant. In addition, plaintiff
failed to prove that defendant appropriated any of his personal property or belongings.
       {¶15} Based upon the foregoing, the court finds that plaintiff has failed to state a
claim upon which relief can be granted. Accordingly, judgment shall be rendered in
favor of defendant.


                                 Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




WILLIAM E. STEPHENSON

      Plaintiff
        v.

OHIO STATE UNIVERSITY

        Defendant

         Case No. 2010-12133-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION

         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.



                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

William E. Stephenson                             Kimberly C. Shumate
61 East Mound Street                              The Ohio State University
Columbus, Ohio 43215                              1590 N. High Street, Suite 500
                                                  Columbus, Ohio 43201
SJM/laa
6/1
Filed 6/15/11
Sent to S.C. reporter 9/21/11